Citation Nr: 1718382	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service connected right knee disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee chondromalacia with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1976 to July 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for right knee chondromalacia with degenerative changes and assigned an initial 10 percent rating.  The Veteran timely appealed the initial rating assigned.

As discussed below, the record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected right knee disorder.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The Veteran requested a hearing before the Board; a hearing was scheduled for August 2014.  The Veteran failed to appear for his scheduled hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016). 

The record before the Board consists solely of the Veteran's electronic within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the evidence of record raises an informal claim of entitlement to a TDIU.  In this regard, with respect to symptoms as a result of the service-connected right knee disability, in his January 2012 Notice of Disagreement, the Veteran reported that he could not perform his job as a maintenance man, due to pain, swelling, and instability.  He further stated that he experienced such symptoms even when he was in a seated position.  In his June 2012 substantive appeal, the Veteran reported that he was only able to work for four hours a day at a fast food restaurant due to his right knee swelling, which ultimately resulted in limping and instability.  In a December 2016 statement, the Veteran asserted that he last worked as a driver for about one month; however, he no longer works in such position due to his right knee disability.  The evidence demonstrates that the Veteran has been unemployed since November 2016.  

In addition to the Veteran's statements, the record includes the June 2015 VA examiner's opinion, that stated that the functional impact of the Veteran's service-connected right and left knees would limit his ability to kneel, squat, climb, and apply direct pressure to his knees.  Moreover, the January 2017 VA examiner opined that the functional impact of the Veteran's service-connected knees would "likely" limit him to sedentary employment due to instability and the requirement to use a cane.  The examiner further noted that the Veteran was not able to kneel, squat, or perform any type of heavy lifting.  

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a) (2016).

Generally, a TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The record reflects that the Veteran's service-connected disabilities are his right knee, evaluated as 10 percent disabling; left knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as noncompensable.  In the instant case, the Veteran's service-connected disabilities do not meet the schedular percentage requirements for entitlement to a TDIU per 38 C.F.R. § 4.16(a); therefore, 38 C.F.R. § 4.16(b) is applicable. 

Upon remand, the Veteran should be provided with proper notice as to the elements and information to substantiate his inferred claim for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).  In addition, the Veteran must be provided with a VA Form 21-8940 for him to complete and submit, in order to provide an updated employment history.  After this development has been completed, the claim should be referred to the Director of Compensation Service for extraschedular consideration of a TDIU as per 38 C.F.R. § 4.16(b).

As this claim is being remanded, updated VA outpatient treatment records should also be obtained.  38 C.F.R. § 3.159.  Further, the Veteran indicated that he received private treatment from Kaiser Permanente for his service-connected knee; such records should also be obtained and associated with the record From December 2016 to the present.  See Id.    

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice with respect to the TDIU that includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU on an extraschedular basis.

2.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining an updated work history from November 2016 to the present.

3.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records, as well as any private treatment records identified by the Veteran, to include those from Kaiser Permanente.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, if there is evidence of unemployability due solely to service-connected disabilities and the Veteran is not found to meet the schedular threshold criteria for a TDIU for any period on appeal, submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.

5.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the increased rating claim for the service-connected right knee, and adjudicate the issue of entitlement to a TDIU, on an extraschedular basis.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




